Exhibit 10.8

 

CONVERSION AND AMENDMENT AGREEMENT

 

CONVERSION AND AMENDMENT AGREEMENT (the “Agreement”), dated as of June 24, 2003,
by and between SuperGen, Inc., a Delaware corporation, with headquarters located
at 4140 Dublin Boulevard, Suite 200, Dublin, California 94568 (the “Company”),
and (the “Investor”).

 

WHEREAS:

 

A.    The Company, the Investor and certain other investors (the “Other
Investors”; and collectively with the Investor, the “Investors”) have entered
into that certain Securities Purchase Agreement, dated as of February 26, 2003
(the “Securities Purchase Agreement”), pursuant to which, among other things,
the Investors purchased from the Company an aggregate of $21,250,000 principal
amount of senior convertible exchangeable notes of the Company (the “Notes”);

 

B.    Contemporaneously with the execution and delivery of the Securities
Purchase Agreement, the Company and the Investors entered into a Registration
Rights Agreement, dated as of February 26, 2003 (the “Registration Rights
Agreement”), pursuant to which the Company agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the Securities Act of 1933, as amended
(the “1933 Act”), and the rules and regulations promulgated thereunder, and
applicable state securities laws;

 

C.    The Company and the Investor desire to enter into this Agreement, pursuant
to which, among other things, (i) the Investor will convert principal amount of
the Investor’s Note plus accrued and unpaid interest thereon (collectively, the
“Investor Conversion Amount”) into [       (1) shares of Common Stock (the
“Investor Conversion Shares”) and (ii) the Company and the Investor will amend
the Investor’s Note by exchanging the Investor’s Note for  an amended and
restated senior convertible note in the form attached hereto as Exhibit A (the
“Amended and Restated Note” and together with any convertible notes issued in
replacement thereof in accordance with the terms thereof and any amended and
restated convertible notes issued to any Other Investor in exchange for their
Notes, the “Amended and Restated Notes”);

 

D.    The parties hereto desire to amend certain provisions of the Securities
Purchase Agreement and the Registration Rights Agreement;

 

E.     The conversion of the Notes into the Conversion Shares and the exchange
of the Note for the Amended and Restated Note is being made in reliance upon the
exemption from registration provided by Section 3(a)(9) of the 1933 Act; and

 

--------------------------------------------------------------------------------

(1)                                  Insert a number of shares of Common Stock
equal to the applicable Investor Conversion Amount divided by the Fixed
Conversion Price of $4.25.

 

--------------------------------------------------------------------------------


 

F.     Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings ascribed to them in the Securities Purchase Agreement.

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

 

1.                                 CONVERSION AND AMENDMENT OF NOTES.

 


(A)           CONVERSION AND AMENDMENT OF NOTES. SUBJECT TO SATISFACTION (OR
WAIVER) OF THE CONDITIONS SET FORTH IN SECTIONS 5 AND 6, THE INVESTOR SHALL
SURRENDER TO THE COMPANY ITS NOTE AND THE COMPANY SHALL (I) DELIVER TO THE
INVESTOR THE INVESTOR CONVERSION SHARES AND (II) ISSUE AN AMENDED AND RESTATED
NOTE FOR THE REMAINING OUTSTANDING PRINCIPAL AMOUNT OF SUCH INVESTOR’S NOTE (THE
“CLOSING”).

 


(B)           CLOSING DATE.  THE DATE AND TIME OF THE CLOSING (THE “CLOSING
DATE”) SHALL BE 10:00 A.M., NEW YORK TIME, ON THE DATE HEREOF, SUBJECT TO
NOTIFICATION OF SATISFACTION (OR WAIVER) OF THE CONDITIONS TO THE CLOSING SET
FORTH IN SECTIONS 5 AND 6 BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY
THE COMPANY AND THE INVESTOR).  THE CLOSING SHALL OCCUR ON THE CLOSING DATE AT
THE OFFICES OF SCHULTE ROTH & ZABEL LLP, 919 THIRD AVENUE, NEW YORK, NEW YORK
10022.

 


(C)           DELIVERIES.  ON THE CLOSING DATE, (I) THE COMPANY (A) SHALL ISSUE
(WITHOUT VALID DELIVERY BY THE INVESTOR OF THE APPLICABLE CONVERSION NOTICE AS
REQUIRED PURSUANT TO THE NOTES) THE INVESTOR CONVERSION SHARES BY CAUSING ITS
TRANSFER AGENT TO CREDIT THE AGGREGATE NUMBER OF THE INVESTOR CONVERSION SHARES
TO THE INVESTOR’S OR ITS DESIGNEE’S BALANCE ACCOUNT WITH THE DEPOSITORY TRUST
COMPANY THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM AND DESIGNATED IN
WRITING BY THE INVESTOR TO THE COMPANY CONCURRENTLY HEREWITH (THE “INVESTOR DTC
ACCOUNT”) AND (B) SHALL ISSUE AND DELIVER TO THE INVESTOR (IN THE PRINCIPAL
AMOUNTS AS THE INVESTOR SHALL REQUEST), THE INVESTOR’S AMENDED AND RESTATED
NOTE, DULY EXECUTED ON BEHALF OF THE COMPANY AND REGISTERED IN THE NAME OF THE
INVESTOR OR ITS DESIGNEE, AND (II) THE INVESTOR SHALL TAKE SUCH ACTION AS IS
NECESSARY TO CAUSE TO BE DELIVERED TO THE COMPANY THE INVESTOR’S NOTE FOR
CANCELLATION.

 

2.                                 AMENDMENTS  TO TRANSACTION DOCUMENTS.

 


(A)           SECURITIES PURCHASE AGREEMENT.  THE SECURITIES PURCHASE AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:


 


(I)            ALL REFERENCES TO “NOTES” ARE HEREBY REPLACED WITH “AMENDED AND
RESTATED NOTES”; AND


 


(II)           THE DEFINED TERM “TRANSACTION DOCUMENTS” IS HEREBY AMENDED TO
INCLUDE THIS AGREEMENT.


 


(B)           REGISTRATION RIGHTS AGREEMENT.  THE REGISTRATION RIGHTS AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:


 


(I)            THE TERM “REGISTRABLE SECURITIES” IS HEREBY REPLACED BY THE
FOLLOWING:

 

2

--------------------------------------------------------------------------------


 

(A)           “REGISTRABLE SECURITIES” MEANS (I) THE CONVERSION SHARES ISSUED OR
ISSUABLE UPON CONVERSION OF THE NOTES AND THE AMENDED AND RESTATED NOTES, (II)
THE INTEREST SHARES (AS DEFINED IN THE AMENDED AND RESTATED NOTES) ISSUED OR
ISSUABLE UNDER THE AMENDED AND RESTATED NOTES, (III) THE WARRANT SHARES ISSUED
OR ISSUABLE UPON EXERCISE OF THE WARRANTS, (IV) THE SHARES ISSUABLE UPON
EXERCISE OF THE WARRANT GRANTED TO RODMAN & RENSHAW, INC. IN CONNECTION WITH THE
EXECUTION OF THE SECURITIES PURCHASE AGREEMENT AND (V) ANY SHARES OF CAPITAL
STOCK ISSUED OR ISSUABLE WITH RESPECT TO THE CONVERSION SHARES, THE INTEREST
SHARES, THE NOTES, THE AMENDED AND RESTATED NOTES, THE WARRANT SHARES OR THE
WARRANTS AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
EXCHANGE OR SIMILAR EVENT OR OTHERWISE, WITHOUT REGARD TO ANY LIMITATIONS ON
CONVERSIONS OF THE NOTES OR THE AMENDED AND RESTATED NOTES OR EXERCISE OF THE
WARRANTS.


 


(II)           THE DEFINED TERM “NOTES” IS HEREBY AMENDED TO REPLACE THE TERM
“NOTES” WITH THE TERM “NOTES AND AMENDED AND RESTATED NOTES”.

 

3.                                 REPRESENTATIONS AND WARRANTIES

 


(A)           INVESTOR BRING DOWN.  THE INVESTOR HEREBY REPRESENTS AND WARRANTS
AS TO ITSELF ONLY AS SET FORTH IN SECTION 2 OF THE SECURITIES PURCHASE AGREEMENT
AS IF SUCH REPRESENTATIONS AND WARRANTIES WERE MADE AS OF THE DATE HEREOF AND
SET FORTH IN THEIR ENTIRETY IN THIS AGREEMENT.

 


(B)           COMPANY BRING DOWN.  THE COMPANY REPRESENTS AND WARRANTS TO THE
INVESTOR AS SET FORTH IN SECTION 3 OF THE SECURITIES PURCHASE AGREEMENT AS IF
SUCH REPRESENTATIONS AND WARRANTIES WERE MADE AS OF THE DATE HEREOF AND SET
FORTH IN THEIR ENTIRETY IN THIS AGREEMENT; PROVIDED THAT THE SCHEDULES TO THE
SECURITIES PURCHASE AGREEMENT ARE REPLACED IN THEIR ENTIRETY BY THE SCHEDULES
ATTACHED TO THIS AGREEMENT (THE “NEW SCHEDULES”) AND THE REPRESENTATIONS AND
WARRANTIES IN THE SECURITIES PURCHASE AGREEMENT ARE QUALIFIED IN THEIR ENTIRETY
BY THE NEW SCHEDULES (REGARDLESS OF WHETHER SUCH REPRESENTATIONS AND WARRANTIES
PROVIDE FOR A SCHEDULE).

 

4.                                 CERTAIN COVENANTS


 


(A)           DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION.  ON OR
BEFORE 8:30 A.M., NEW YORK TIME, ON THE FIRST TRADING DAY FOLLOWING THE DATE
HEREOF, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K DESCRIBING THE TERMS
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND BY THE DOCUMENTS RELATING
TO THE CONVERSION AND AMENDMENT OF OTHER INVESTOR’S NOTES ON THE CLOSING DATE
(THE “OTHER INVESTOR DOCUMENTS”) IN THE FORM REQUIRED BY THE 1934 ACT, AND
ATTACHING THE MATERIAL TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
THIS AGREEMENT, THE FORM OF THE AMENDED AND RESTATED NOTES AND THE OTHER
INVESTOR DOCUMENTS) AS EXHIBITS TO SUCH FILING (INCLUDING ALL ATTACHMENTS, THE
“8-K FILING”, AND THE DESCRIPTION AND ATTACHMENTS, THE “8-K MATERIALS”).  THE
8-K MATERIALS SHALL BE SUBJECT TO THE INVESTOR’S PRIOR APPROVAL, NOT TO BE
UNREASONABLY WITHHELD OR DELAYED.  FROM AND AFTER THE FILING OF THE 8-K FILING
WITH THE SEC, THE INVESTOR SHALL NOT BE IN POSSESSION OF ANY MATERIAL, NONPUBLIC
INFORMATION RECEIVED FROM THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
RESPECTIVE OFFICERS,

 

3

--------------------------------------------------------------------------------


 

directors, employees or agents, that is not disclosed in the 8-K Filing.  The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents, not to, provide the
Investor with any material nonpublic information regarding the Company or any of
its Subsidiaries from and after the filing of the 8-K Filing with the SEC
without the express written consent of the Investor.  In the event of a breach
of the foregoing covenant by the Company, any of its Subsidiaries, or any of its
or their respective officers, directors, employees and agents, in addition to
any other remedy provided herein or in the Transaction Documents, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of the 8-K Materials without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents.  The Investor shall not
have any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, shareholders or agents for any such
disclosure.  Subject to the foregoing, neither the Company nor the Investor
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, with the prior approval of the Investor (not to be unreasonably
withheld or delayed), to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations, including the applicable rules and regulations of the Principal
Market (provided that in the case of clause (i) the Investor shall be consulted
by the Company (although the consent of the Investor shall not be required) in
connection with any such press release or other public disclosure prior to its
release).

 


(B)           REGISTRATION STATEMENT.  IF REQUIRED PURSUANT TO THE RULES AND
REGULATIONS OF THE 1933 ACT, THE COMPANY SHALL PREPARE, AND, AS SOON AS
PRACTICABLE BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER THE DATE
HEREOF, FILE WITH THE SEC A PROSPECTUS SUPPLEMENT PURSUANT TO SECTION 424(B) OF
THE 1933 ACT REFLECTING THE CHANGES SET FORTH IN THIS AGREEMENT.

 

5.                                 CONDITIONS TO COMPANY’S OBLIGATIONS
HEREUNDER.

 

The obligations of the Company hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Investor with prior written notice thereof:

 


(A)           THE INVESTOR SHALL HAVE EXECUTED THIS AGREEMENT AND DELIVERED THE
SAME TO THE COMPANY.


 


(B)           THE INVESTOR SHALL HAVE DELIVERED TO THE COMPANY THE INVESTOR’S
NOTES.


 


(C)           THE REPRESENTATIONS AND WARRANTIES OF THE INVESTOR SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE), AND SUCH INVESTOR SHALL HAVE PERFORMED, SATISFIED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND

 

4

--------------------------------------------------------------------------------


 


CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY SUCH INVESTOR AT OR PRIOR TO THE CLOSING DATE.


 


(D)           THE COMPANY SHALL HAVE ENTERED INTO SEPARATE BUT SUBSTANTIALLY
IDENTICAL CONVERSION AND AMENDMENT AGREEMENTS WITH EACH OF THE OTHER INVESTORS
AND ALL CONDITIONS TO THE CLOSINGS CONTEMPLATED BY SUCH AGREEMENTS SHALL HAVE
BEEN SATISFIED OR WAIVED.

 

6.                                 CONDITIONS TO INVESTOR’S OBLIGATIONS
HEREUNDER.

 

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 


(A)           THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE INVESTOR (I)
THIS AGREEMENT AND (II) THE AMENDED AND RESTATED NOTES (IN SUCH PRINCIPAL
AMOUNTS AS SUCH INVESTOR SHALL REQUEST).


 


(B)           THE COMPANY SHALL HAVE CREDITED THE INVESTOR CONVERSION SHARES TO
THE INVESTOR DTC ACCOUNT.


 


(C)           THE INVESTOR SHALL HAVE RECEIVED THE OPINION OF WILSON SONSINI
GOODRICH & ROSATI, PC, THE COMPANY’S OUTSIDE COUNSEL, IN SUBSTANTIALLY THE FORM
OF EXHIBIT B ATTACHED HERETO.


 


(D)           THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR A CERTIFICATE,
EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF THE DATE HEREOF, AS TO
THE RESOLUTIONS AUTHORIZING THE TRANSACTIONS SET FORTH HEREIN AS ADOPTED BY THE
COMPANY’S BOARD OF DIRECTORS IN A FORM REASONABLY ACCEPTABLE TO THE INVESTOR
(THE “RESOLUTIONS”).


 


(E)           THE CONVERSION SHARES AND THE INVESTOR CONVERSION SHARES SHALL BE
LISTED UPON THE PRINCIPAL MARKET.


 


(F)            THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY
THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE
COMPANY AT OR PRIOR TO THE CLOSING DATE.  THE INVESTOR SHALL HAVE RECEIVED A
CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, DATED AS OF
THE CLOSING DATE, TO THE FOREGOING EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE
REASONABLY REQUESTED BY THE INVESTOR IN THE FORM ATTACHED HERETO AS EXHIBIT C.


 


(G)           THE COMPANY SHALL HAVE OBTAINED ALL GOVERNMENTAL, REGULATORY OR
THIRD PARTY CONSENTS AND APPROVALS, IF ANY, NECESSARY FOR THE ISSUANCE OF THE
CONVERSION SHARES AND THE AMENDED AND RESTATED NOTES.


 


5

--------------------------------------------------------------------------------



 


(H)           THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR SUCH OTHER
DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS THE
INVESTOR OR ITS COUNSEL MAY REASONABLY REQUEST.

 

7.                                 MISCELLANEOUS.

 


(A)           GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE
SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY
THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT
A FACSIMILE SIGNATURE.


 


(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


 


(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.


 


(E)           ENTIRE AGREEMENT; EFFECT ON PRIOR AGREEMENTS; AMENDMENTS.  EXCEPT
FOR THE TRANSACTION DOCUMENTS (TO THE EXTENT ANY SUCH TRANSACTION DOCUMENT IS
NOT AMENDED BY THIS AGREEMENT), THIS AGREEMENT SUPERSEDES ALL OTHER PRIOR ORAL
OR WRITTEN AGREEMENTS BETWEEN THE INVESTOR, THE COMPANY, THEIR AFFILIATES AND
PERSONS ACTING ON THEIR BEHALF

 

6

--------------------------------------------------------------------------------


 

with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor and to the extent
that Other Investors may be affected thereby, by holders of Notes representing
at least two-thirds of the aggregate principal amount of the Notes then
outstanding.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be.  The Company has not, directly or indirectly, made any agreements with
any of the Investors relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents.


 


(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

 

 

If to the Company:

 

 

 

 

 

SuperGen, Inc.

 

 

4140 Dublin Boulevard

 

 

Suite 200

 

 

Dublin, California 94568

 

 

Telephone:   (925) 560-0100

 

 

Facsimile:  (925) 560-0101

 

 

Attention:  Chief Executive Officer

 

 

 

with a copy to:

 

 

 

 

Wilson Sonsini Goodrich & Rosati, PC

 

 

650 Page Mill Road

 

 

Palo Alto, California 93404

 

 

Telephone:  (650) 493-9300

 

 

Facsimile:  (650) 493-6811

 

 

Attention:  John V. Roos, Esq.

 

7

--------------------------------------------------------------------------------


 

 

If to the Investor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.


 


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE AMENDED AND RESTATED NOTES.  THE COMPANY SHALL
NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE HOLDERS OF AMENDED AND RESTATED NOTES REPRESENTING
AT LEAST TWO-THIRDS OF THE AGGREGATE PRINCIPAL AMOUNT OF THE AMENDED AND
RESTATED NOTES THEN OUTSTANDING, INCLUDING BY MERGER OR CONSOLIDATION, EXCEPT
PURSUANT TO A CHANGE OF CONTROL (AS DEFINED IN SECTION 4 OF THE AMENDED AND
RESTATED NOTES) WITH RESPECT TO WHICH THE COMPANY IS IN COMPLIANCE WITH SECTION
4 OF THE AMENDED AND RESTATED NOTES.  THE INVESTOR MAY ASSIGN SOME OR ALL OF ITS
RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE COMPANY, IN WHICH EVENT SUCH
ASSIGNEE SHALL BE DEEMED TO BE A INVESTOR HEREUNDER WITH RESPECT TO SUCH
ASSIGNED RIGHTS.


 


(H)           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

 

8

--------------------------------------------------------------------------------


 


(I)            SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE INVESTOR CONTAINED HEREIN, AND THE AGREEMENTS AND COVENANTS SET FORTH
HEREIN, SHALL SURVIVE THE CLOSING.


 


(J)            FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(K)           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


(L)            REMEDIES.  THE INVESTOR AND EACH HOLDER OF THE SECURITIES SHALL
HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION DOCUMENTS AND ALL
RIGHTS AND REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT ANY TIME UNDER ANY
OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH HOLDERS HAVE UNDER
ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION OF THIS AGREEMENT
SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT POSTING A BOND OR
OTHER SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF
THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.  FURTHERMORE,
THE COMPANY RECOGNIZES THAT IN THE EVENT THAT IT FAILS TO PERFORM, OBSERVE, OR
DISCHARGE ANY OR ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY REMEDY AT LAW
MAY PROVE TO BE INADEQUATE RELIEF TO THE INVESTOR.  THE COMPANY THEREFORE AGREES
THAT THE INVESTOR SHALL BE ENTITLED TO SEEK TEMPORARY AND PERMANENT INJUNCTIVE
RELIEF IN ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES AND
WITHOUT POSTING A BOND OR OTHER SECURITY.


 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investor and the Company have caused this Conversion and
Amendment Agreement to be duly executed as of the date first written above.

 

COMPANY:

 

INVESTOR:

 

 

 

SUPERGEN, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Joseph Rubinfeld

 

 

 

 

 

Title:

President/Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Amended and Restated Note

Exhibit B

 

Opinion of Wilson Sonsini Goodrich & Rosati, PC

Exhibit C

 

Form of Officer’s Certificate

 

11

--------------------------------------------------------------------------------